UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6603



DONNELL JOSEPH MORRIS,

                  Petitioner - Appellant,

          v.


COMMONWEALTH OF VIRGINIA,

                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00114-RAJ-FBS)


Submitted:     July 22, 2008                 Decided:   July 25, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donnell Joseph Morris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donnell Joseph Morris, a state prisoner, seeks to appeal

the district court’s order denying relief on his 28 U.S.C. § 2241

(2000) petition.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                        See 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue    absent   “a   substantial       showing    of   the    denial    of    a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).              A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable. See

Miller-El      v.   Cockrell,    537    U.S.    322,     336-38      (2003);    Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).         We have independently reviewed the record

and conclude that Morris has not made the requisite showing.

Accordingly, we deny a certificate of appealability, deny leave to

proceed   in    forma   pauperis,      deny    Morris’    motion      requesting      a

subpoena for telephone transcripts, and dismiss the appeal.                          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                          DISMISSED




                                       - 2 -